Appeal from a judgment of the Supreme Court (Bradley, J.), entered June 8, 2000 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of the Board of Parole denying petitioner’s request for parole release.
Petitioner, serving a prison term of 15 years to life for his conviction of criminal sale of a controlled substance in the first degree, challenges a determination of the Board of Parole which denied his application for parole release. Supreme Court dismissed the petition and we affirm. Contrary to petitioner’s assertion, the Board did not rely solely on petitioner’s instant offense in denying his request for parole. Although the Board placed particular emphasis on the instant offense, the Board discussed other relevant factors such as petitioner’s deportation order. The record also demonstrates that petitioner declined the opportunity to discuss positive aspects of his prison term. Moreover, the Board’s decision specifically recites that, in addition to the interview with petitioner, the case record was reviewed in rendering the determination. Inasmuch as the Board’s release decisions are discretionary, and the record *685demonstrates that the decision was made in accordance with statutory requirements, the Board’s determination will not be disturbed (see, Matter of Henderson v Travis, 268 AD2d 633, lv denied 95 NY2d 754; Matter of Huber v Travis, 264 AD2d 887).
Petitioner’s remaining contention has been reviewed and found to be without merit.
Her cure, J. P., Crew III, Spain, Carpinello and Rose, JJ., concur. Ordered that the judgment is affirmed, without costs, and petition dismissed.